NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-4746-18
                                                                    A-4805-18

W. CHARLES NIESSNER,
MADELYN K. NIESSNER, and
KEELEY LAKE LODGE LTD.
(1989),

          Plaintiffs-Respondents,

v.

RICHARD C. LUNEMANN,

          Defendant/Third-Party
          Plaintiff-Appellant/
          Respondent,

and

TIMOTHY CIMMER,

          Defendant-Appellant/
          Respondent,

and

JAMES SHARP,

          Defendant-Respondent,
and

JAMES KERBY, and
MACPHERSON LESLIE &
TYERMAN, LLP,

      Defendants,

v.

FUTURE NOW ENERGY, LTD.,
an Ohio Limited Partnership,
FUTURE NOW ENERGY, LLC,
an Illinois Limited Liability
Company, FUTURE NOW
ENERGY LIMITED
PARTNERSHIP, a Michigan
Limited Partnership,

     Third-Party Defendants.
______________________________

           Submitted May 25, 2022 – Decided June 22, 2022

           Before Judges Whipple, Geiger, and Susswein.

           On appeal from the Superior Court of New Jersey, Law
           Division, Camden County, Docket No. L-3587-15.

           Kulzer & DiPadova, PA, attorneys for Timothy
           Cimmer, appellant in A-4746-18 and respondent in A-
           4805-18 (Eric A. Feldhake and Daniel L. Mellor, on the
           briefs).

           Giansante & Associates, LLC, attorneys for Richard C.
           Lunemann, appellant in A-4805-18 and respondent in
           A-4746-18 (Louis Giansante, of counsel and on the
           briefs).

                                                                    A-4746-18
                                     2
            Lauletta Birnbaum, LLC, attorneys for respondents W.
            Charles Niessner, Madelyn K. Niessner, and Keeley
            Lake Lodge Ltd. (1989) (Gregory A. Lomax and Sarah
            Cohen, on the briefs).

            Michael D. Ritigstein, attorney for respondent James
            Sharp.

PER CURIAM

      These back-to-back appeals arise from a dispute over the ownership of

plaintiff Keeley Lake Lodge Ltd. (1989) (the Lodge), a Canadian corporation,

whose principal asset is a hunting and fishing lodge in Saskatchewan. Co-

plaintiffs Charles Niessner and Richard Lunemann were both New Jersey

citizens.   Defendant Timothy Cimmer is a Canadian citizen residing in

Saskatoon, and defendant James Sharp is a resident of Virginia.

      The Lodge was incorporated in Canada in December 1988 with Niessner

and an associate as its only shareholders. Initially, its property, located in

northern Saskatchewan, was modest.         When Niessner became its sole

shareholder in June 1989, he made significant improvements. Around 1990,

Lunemann began working as a guide for the Lodge, with the understanding,

based on his discussions with Niessner, that he could eventually acquire an

interest in the corporation through his efforts in expanding its business. He

worked full-time to that end, though was formally paid at first by Machine

                                                                        A-4746-18
                                      3
Drywall Applicators, Inc. (Machine Drywall), a New Jersey company owned by

Niessner.

      In 1997, Canadian immigration authorities notified the Lodge that

Lunemann required a work visa, which he did not have, to run hunting trips in

Canada, which he had long been doing. With hunters soon arriving for a

scheduled trip, Niessner and Lunemann sought advice from Canadian attorney

and long-time Lodge counsel Benjamin Partyka, who advised them that the visa

requirement did not apply to non-Canadian citizens who were majority owners

of the Canadian companies for which they worked.         On Partyka's advice,

Niessner and Lunemann then executed a stock purchase agreement and

promissory note (Purchase Agreement) purportedly memorializing a transfer of

sixty shares of the Lodge stock from Niessner to Lunemann for CAD 60,000.

Partyka purposefully backdated both documents to falsely represent that

Lunemann was the majority shareholder since June 1990 and transferred the

shares into escrow with his firm. The documents were presented to the Canadian

immigration authorities, which accepted them as valid and issued no fines.

      For years, Lunemann continued to work for the Lodge, the shares

remained ostensibly in escrow, and payment was neither made nor requested.

Along the way, Machine Drywall was dissolved in 2009 and ceased paying


                                                                         A-4746-18
                                      4
Lunemann a salary, though the Niessners permitted him to continue living rent-

free in a home they owned in Berlin, New Jersey, and added him as a joint owner

of the Lodge's bank account in 2011. But the Niessners claimed that Lunemann

began taking unauthorized withdrawals from the account, failing to remit funds

he had collected from customers to the Lodge, and asserting that he in fact

owned a majority interest in the company. This led to a falling out.

      On September 30, 2014, the Niessners issued a demand for payment

within thirty days for the full purchase price of Lunemann's shares under the

Purchase Agreement. Partyka remitted a $60,000 check on Lunemann's behalf

to Niessner on November 4, 2014, but, because it was five days late, Niessner

demanded the release of the shares to him from escrow. Partyka refused, and

further efforts among the parties at resolving the ownership dispute over the next

year proved unsuccessful, ultimately resulting in this litigation. The Niessners

and the Lodge filed a complaint against Lunemann for declaratory and other

relief with respect to any interest he had in the Lodge.

      Cimmer, who lived in Saskatchewan, knew both Lunemann and the

Niessners, and had expressed interest in acquiring an interest in the Lodge in the

past, met with Lunemann. Lunemann recommended Cimmer contact Sharp, a

decades-long Lodge patron with a law degree, for assistance in dealing with the


                                                                            A-4746-18
                                        5
lawsuit. Lunemann, on Sharp's advice, retained New Jersey counsel Giansante

& Assoc., LLC (Giansante). Cimmer, who agreed to fund Lunemann's defense,

wired a payment for Giansante's retainer and signed a surety agreement to

guarantee any fees.

      On December 11, 2015, Lunemann and Cimmer executed Loan and

Option Agreements, which Canadian attorney James Kerby drafted on Cimmer's

behalf. The Loan Agreement stated that Cimmer loaned Lunemann an initial

sum of $5,000 representing the retainer, and provided that Cimmer would loan

him additional funds, repayable within thirty days on written demand, on the

conditions that he pledge all his shares in the Lodge as security and execute an

acceptable option agreement with respect to those shares accordingly. Notably,

the Loan Agreement further required that Lunemann promise he would not,

without Cimmer's prior written consent, "transfer, assign[,] or otherwise dispose

of, or attempt to dispose of, the [s]hares, or portion thereof," other than to

Cimmer. The Option Agreement, in turn, provided Cimmer would have a ten -

year option to purchase the shares at $200,000 on written notice, pursuant to

certain requirements, and required that Lunemann promise that "there are not

now, and during the term of this [a]greement there will not be, any other options,

warrants or other rights or entitlements to purchase or acquire any of the [o]ption


                                                                             A-4746-18
                                        6
[s]hares."

      Yet, the Lodge's bylaws provided:

           5. Shares in the [c]orporation's authorized capital may
           from time to time be allotted and issued, and options to
           purchase shares may be granted, by resolution of the
           [b]oard of [d]irectors on such terms and conditions and
           to such person or class of persons as the [b]oard of
           [d]irectors may determine.
      Wes Bousquet, the Lodge's sole director at the time, made no such grant.

But, within three days, Bousquet passed a resolution repealing and replacing the

bylaws, without substantial change in the above provision, and revising the

quorum requirements for a shareholder meeting. At the following meeting on

January 21, 2016, in Niessner's absence and despite his request that the meeting

be cancelled or adjourned to allow time to work out any differences, Bousquet

recognized Lunemann as the owner of the disputed shares. Lunemann, along

with Cimmer, Sharp, and Thomas McKenzie, all of whom had been granted

proxies by Lunemann, approved the new bylaws and elected Bousquet, Cimmer,

and McKenzie as directors. Among other corporate governance changes made

in the wake of that meeting, Cimmer sought signing authority for a bank account

the Lodge held, resulting in a freezing of the account and the Niessners' funds

therein.

      The Niessners initiated an action in Saskatchewan against the Lodge,


                                                                          A-4746-18
                                       7
Cimmer, Lunemann, Partyka, McKenzie, and Bousquet for shareholder

oppression and civil conspiracy on April 20, 2016, though Lunemann was

dismissed once he and plaintiffs reached their initial settlement in the New

Jersey litigation.

      That settlement resulted from the Niessners and the Lodge participating

in mediation and executing the handwritten Comprehensive Settlement

Agreement (CSA) resolving all outstanding claims against Lunemann on July

29, 2016. In particular, the settlement was made with the understanding that the

parties would later execute a CSA and release.

      Conditioned on Lunemann satisfactorily securing cancellation of his loan

with Cimmer, the CSA effectively provided for payment of a substantial sum to

Lunemann in exchange for the reduction in his shares to thirty, representing a

minority stake in the Lodge:

             1. The . . . Lodge . . . shall redeem and then retire
             [thirty] shares of [its] stock presently in the name of
             . . . Lunemann, with such redemption being transacted
             as follows:

                     A. [The Lodge] shall pay to [Lunemann] the sum
                     of $254,000 for [twenty] shares of [his] stock;
                     and

                     B. [The Lodge] shall forgive [Lunemann]'s loan
                     payable to [the Lodge] in the amount of
                     $105,560.50 in exchange for [his] return and the

                                                                          A-4746-18
                                         8
                  redemption of [ten] shares of [Lodge] stock
                  presently in [his] name . . . ; and

                  C. Of the $254,000 paid to [Lunemann] under
                  [paragraph] 1A, [the Lodge] shall hold in escrow
                  [approximately] $100,000 [the exact amount to
                  be determined] to pay [his] loan obligation to . . .
                  Cimmer . . . ; and

                        ....

                  E. The shares redeemed from [Lunemann] shall
                  be retired and the [Lodge] shall take whatever
                  measures necessary to reduce the number of [its]
                  shares authorized from 100 to [seventy] shares.

      However, on August 4, 2016, less than a week past the settlement, Kerby

delivered a notice to Lunemann by email, on Cimmer's behalf, that Cimmer was

exercising his option under the Option Agreement, and sent, for Lunemann to

sign, a document explicitly providing for the transfer of sixty shares, which

Lunemann no longer had. After Lunemann discussed the discrepancy with

Sharp, Kerby modified the document to eliminate the specific reference to the

number of shares.    On August 7, 2016, Lunemann executed the document

without notifying, much less consulting with, Giansante. Cimmer registered an

ownership interest in all sixty disputed shares with the Saskatchewan Corporate

Registry on August 12, 2016.

      The Neissner/Lunemann CSA and release were never executed, and


                                                                         A-4746-18
                                        9
Lunemann's attempted transfer of shares in the Lodge to Cimmer prompted the

Neissners to amend their complaint to add Cimmer, Sharp, and other parties as

defendants, asserting claims against Lunemann for breach of contract and

against the others for tortious interference. Lunemann filed an answer and third-

party complaint on November 11, 2016, asserting various claims, including one

against Cimmer and Sharp for tortious interference and another against Cimmer

and third-party defendants—various entities allegedly associated with Cimmer

and all sharing the name Future Now Energy (the Future Now entities) —for

violations of Racketeering, N.J.S.A. 2C:41-1 to -6.2.

      Cimmer, Sharp, and the Future Now entities all moved to dismiss in lieu

of an answer. The court denied Cimmer's motion but granted the others and

issued a pair of orders dismissing Sharp with prejudice and the Future Now

entities without prejudice, leaving only plaintiffs, Lunemann, and Cimmer in the

litigation.

      Cimmer moved to reconsider, while plaintiffs and Lunemann each moved

for partial summary judgment. The court denied Cimmer's motion, but granted

the others in part, enforcing the CSA between plaintiffs and Lunemann, deeming

the Option Agreement between Lunemann and Cimmer void ab initio, and

holding Cimmer liable for tortious interference. The motion judge initially


                                                                           A-4746-18
                                      10
issued an order purporting to memorialize that decision on April 24, 2017 but

vacated it in favor of an order on May 8, 2017. Then, on plaintiffs' motion in

aid of litigants' rights, the judge issued another order on June 16, 2017,

reinstating some of the provisions from the vacated April 24 order.

      Cimmer filed answers and cross-claims against plaintiffs and Lunemann

on June 19, 2017. He also moved for a comity stay in favor of the Canadian

litigation, which the trial judge denied on August 31, 2017.

      All remaining issues were tried in 2018, and the court issued a written

decision on January 30, 2019, holding Cimmer liable for tortious interference

and Lunemann liable for breach of the CSA, and awarding damages accordingly.

      In its written decision, the court concluded that Cimmer had treated

Lunemann as a "pawn" in his "scheme . . . to obtain majority ownership of the

Lodge" and was "obvious[ly] . . . not interested in simply getting his loan

repaid," as had been explicitly arranged for under the CSA and had used

Lunemann as an accomplice.

      The court did not excuse Lunemann. It found he had brought the initial

litigation upon himself, knew his ownership of the shares to have been a "sham,"

and, throughout the litigation, "played both sides to his advantage as he needed

them." Consequently, the court permitted him little recovery beyond what he


                                                                          A-4746-18
                                      11
was due under the initial settlement agreement, permitted Cimmer no r ecovery

beyond repayment of his loan, and held both responsible for their harm to the

Niessners in connection with this unjustifiably protracted dispute.

      The court entered a final judgment memorializing that decision on

February 21, 2019, and a supplemental order on February 27, 2019, confirming

enforcement of the CSA, granting the Niessners reimbursement from both

Cimmer and Lunemann for a collective $576,090.53 in attorney fees, and

awarding the Niessners and Lunemann $20,000 and $5,000, respectively, in

punitive damages against Cimmer. After further motion practice, the court

issued a clarification order on May 23, 2019, authorizing the Niessners to set off

the amounts Lunemann owed them under the judgment against the amounts he

was owed under the CSA, and permitting his counsel a charging lien only on his

resulting net recovery. Cimmer and Lunemann appealed.

      Our review of a judgment following a bench trial is limited. Seidman v.

Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011). A trial court's findings of

fact are entitled to deference on appeal so long as they are supported by

sufficient credible evidence in the record. Rova Farms Resort, Inc. v. Invs. Ins.

Co. of Am., 65 N.J. 474, 483-84 (1974).          Such deference is particularly

appropriate where those findings depend on credibility evaluations made after a


                                                                            A-4746-18
                                       12
full opportunity to observe the witnesses testify, Cesare v. Cesare, 154 N.J. 394,

412 (1998), or on the court's "'feel' of the case," State v. Johnson, 42 N.J. 146,

161 (1964). The court's "interpretation of the law and the legal consequences

that flow from established facts," however, "are not entitled to any special

deference," and are subject to de novo review on appeal. Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995). We address each

appeal in turn.

                                        I.

                                Cimmer's Appeal

                                A. Comity Stay

      Cimmer first argues that the court abused its discretion in denying his

motion for a comity stay in favor of the Canadian litigation. We disagree.

      Comity is an equitable doctrine providing that the court that first acquires

jurisdiction over a dispute has precedence in adjudicating it "in the absence of

special equities." Sensient Colors Inc. v. Allstate Ins. Co., 193 N.J. 373, 386

(2008) (quoting Yancoskie v. Del. River Port Auth., 78 N.J. 321, 324 (1978)).

Ordinarily, when addressing a motion for a stay on this ground, a trial court will

accord a presumption in favor of the forum of the first-filed action, provided

that the cases involve substantially the same parties, claims, and legal issues,


                                                                            A-4746-18
                                       13
and that the plaintiff in the later-filed action has an opportunity for relief in the

first jurisdiction. Id. at 387, 390. But the movant first bears the burden of

making a prima facie showing of these factors. Id. at 393. Once that burden is

satisfied, the opposing party may overcome the resulting presumption in fa vor

of a stay only by demonstrating the presence of one or more special equities —

that is, "reasons of a compelling nature that favor the retention of jurisdiction

by the court in the later-filed action" on the ground that the "first-filed action

may not do full justice to a party." Id. at 387, 392-93. The court's decision

whether to grant the stay lies within its sound discretion and will be reviewable

only for an abuse of that discretion on appeal. Id. at 390.

      The court declined to grant a comity stay after acknowledging that claims

specifically relating to Cimmer were filed in Canada before any were filed

against him in this litigation, but this litigation had nonetheless been formally

instituted first. Moreover, the actions were not congruent with respect to their

parties, claims, or issues. The Canadian action, the court recounted, was for

shareholder oppression and included parties that were not involved in the New

Jersey action. The New Jersey action, meanwhile, entailed claims that did not

relate to the Lodge or its corporate structure or management, including those

against Lunemann for recovery of unpaid rent and various personal loans.


                                                                               A-4746-18
                                        14
      There was no apparent reasonable justification for staying resolution of

the only remaining issue here, damages, until the court in Canada made its

determination on unrelated issues. The core issues in this litigation had already

been resolved, and none of the existing claims in the Canadian litigation had any

bearing on resolution of what remained.

                             B. Option Agreement

      Cimmer next argues the court's conclusion on summary judgment that his

Option Agreement with Lunemann was void ab initio was error. He contends

the court decided the issue before he had an adequate opportunity for discovery,

failed to apply Saskatchewan law, and erred in its interpretation of the

implications for the Option Agreement, of the Lodge's articles of incorporation

and bylaws, Lunemann's share certificate, and the CSA.          We reject these

arguments.

      The basic requirements of a valid, enforceable contract are mutual

agreement by offer and acceptance, and a sufficient particularity in terms such

"that the performance to be rendered by each party can be ascertained with

reasonable certainty." Weichert Co. Realtors v. Ryan, 128 N.J. 427, 435 (1992)

(quoting W. Caldwell v. Caldwell, 26 N.J. 9, 24-25 (1958)). Moreover, there

must be a "flow of consideration—both sides must 'get something' out of the


                                                                           A-4746-18
                                      15
exchange." Cont'l Bank of Pa. v. Barclay Riding Acad., Inc., 93 N.J. 153, 170

(1983).

      Even an otherwise valid contract satisfying these criteria may be deemed

void if contrary to public policy, E.B. v. Division of Medical Assistance and

Health Services, 431 N.J. Super. 183, 199 (App. Div. 2013), or for

circumstances such as fraud or mistake, see Dunkin' Donuts of America, Inc. v.

Middletown Donut Corp., 100 N.J. 166, 183 (1985). Pertinent here, a party

generally cannot convey a greater interest in property than he or she has. See

Phoenix Pinelands Corp. v. Davidoff, 467 N.J. Super. 532, 619 n.41 (App. Div.

2021).

      Moreover, to the extent the issue turns on interpretation of the option or

related agreements or the Lodge's bylaws, the touchstone for interpretation of a

contract is the parties' shared intent in reaching the agreement. Pacifico v.

Pacifico, 190 N.J. 258, 266 (2007). So long as that intent is evident from the

contract's clear, unambiguous terms, the agreement will be enforced as written.

Karl's Sales & Serv., Inc. v. Gimbel Bros., Inc., 249 N.J. Super. 487, 493 (App.

Div. 1991). To the extent of any ambiguity, that is, when "a contractual term is

susceptible of more than one reasonable interpretation . . . a court may discern

the parties' intent from evidence bearing on the circumstances of the agreement's


                                                                           A-4746-18
                                      16
formation . . . and of the parties' behavior in carrying out its terms." EQR-LPC

Urban Renewal North Pier, LLC v. City of Jersey City, 452 N.J. Super. 309, 319

(App. Div. 2016) (citations omitted).           The same principles apply to

interpretation of corporate bylaws pursuant to Delaware authority, Hill Int'l, Inc.

v. Opportunity Partners, 119 A.3d 30, 38 (Del. 2015), which our courts generally

follow on matters of corporate law, see Pogostin v. Leighton, 216 N.J. Super.

363, 373-74 (App. Div. 1987).

      We interpret a contract de novo. Kieffer v. Best Buy, 205 N.J. 213, 222

(2011).   "Accordingly, we pay no special deference to the trial court's

interpretation and look at the contract with fresh eyes." Id. at 223.

      Here, there was no issue of material fact in interpretation of the CSA

subject to genuine dispute. It was clear, specific, and detailed, leaving the

parties with a settled case and the responsibility for carrying out the agreement.

Because Lunemann unambiguously received only thirty shares in the Lodge

pursuant to that agreement, he could not have transferred any greater number to

Cimmer.

      The Lodge's bylaws did not provide Lunemann the ability to transfer even

that. The "very clear language . . . dictated that the options could only be granted

upon passage of a [b]oard resolution," and the board had passed no such


                                                                              A-4746-18
                                        17
resolution. The court acknowledged that Lunemann could, with appropriate

board approval, transfer his shares to Cimmer or anyone else going forward . But

there was no legitimate material factual dispute with regard to the validity of the

existing purported transfer and underlying Option Agreement that would

preclude resolution of those issues as a matter of law.

      Cimmer argues the court should not have resolved the issue on summary

judgment without permitting him a prior, adequate opportunity for discovery.

To defeat a motion for that relief, the non-prevailing party must demonstrate the

need for further discovery by explaining "with some degree of particularity the

likelihood that [the] discovery will supply the missing elements" of a claim or

defense and therefore influence the outcome of the litigation. Wellington v. Est.

of Wellington, 359 N.J. Super. 484, 496 (App. Div. 2003) (quoting Auster v.

Kinoian, 153 N.J. Super. 52, 56 (App. Div. 1977)).

      In opposition to the summary judgment motions, Cimmer argued there

were material factual disputes with regard to the validity of the CSA as a binding

agreement and interpretation of the unsigned corporate bylaws and that it was

unfair to require a party newly introduced to the litigation to take the other

parties' certifications at face value without permitting him an opportunity to first

explore their reliability in the discovery process.


                                                                              A-4746-18
                                        18
      However, Cimmer did not specify what information he expected to find

through such discovery or that it would have aided him in defending against the

grant of summary judgment. The Lodge's articles of incorporation did not

explicitly forbid the use of options by shareholders in transferring shares of

stock in the Lodge; Niessner and Lunemann executed the Purchase Agreement

to evade immigration issues related to Lunemann's employment; the 2015

bylaws, formally approved three days after Lunemann executed the Option

Agreement, contained a provision identical to the one at issue in the 1989

bylaws; Partyka drafted the 1989 bylaws and the Purchase Agreement and

advised Niessner and Lunemann to enter into that agreement; and Bousquet

accepted the same shares later pledged to Cimmer as collateral for a personal

loan he made to Lunemann in 2014 and still claimed a security interest in them.

      None of this information would have sustained Cimmer's burden.

Although the articles of incorporation do not explicitly limit the use of options

by shareholders, they are broadly consistent with the 1989 bylaws in providing

that "[n]o shares of the corporation shall be transferred without approval of the

majority of Class A shareholders." Likewise, the 2015 bylaws, which were not

approved until after execution of the Option Agreement, merely contained the

same provision from the 1989 bylaws, of which Cimmer was already aware and


                                                                           A-4746-18
                                      19
on which the court relied, considered unambiguous, and interpreted accordingly.

      Cimmer next faults the court for not applying Saskatchewan law in

evaluating the validity of the Option Agreement in light of the Lodge's

governing instruments. The threshold inquiry as to a choice of law is "whether

the laws of the [jurisdictions] with interests in the litigation are in conflict."

McCarrell v. Hoffman-La Roche, Inc., 227 N.J. 569, 584 (2017).             Where

application of either jurisdiction's laws produces the same outcome, there is no

conflict, and the law of the forum may govern. Ibid. In the event of a conflict,

on the other hand, the choice of law depends on weighing the interests each state

has in the resolution of each issue in dispute and should be made on an issue -

by-issue basis. Rowe v. Hoffman-La Roche, Inc., 189 N.J. 615, 621-22 (2007).

      Cimmer asks us to recognize that the Option Agreement explicitly

provided that it would be governed by Saskatchewan law, and that the Lodge

was a Saskatchewan corporation also governed by the law of that province. But

Cimmer did not raise this at the trial court, and we need not consider it for the

first time on appeal. See Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973). Moreover, Cimmer identifies no conflict between Saskatchewan and

New Jersey law in pertinent respect that would have rendered any error in the

court's choice of law harmful.


                                                                            A-4746-18
                                       20
                              C. Loan Agreement

      Cimmer next argues the court erred in concluding his Loan Agreement

with Lunemann was void ab initio and, consequently, that Lunemann was not in

breach of contract. Although the court deemed the agreement void ab initio, it

still ordered Lunemann to repay Cimmer the money Cimmer had loaned to him

for his defense. Moreover, it granted the Niessners a setoff for that purpose

from the sum they owed Lunemann under the CSA, and ordered the parties to

comply with that agreement, which explicitly required that adequate funds be

held in escrow to effectuate the repayment.

      Cimmer maintains he was prejudiced by the decision because it deprived

him of a defense to the tortious interference claim and foreclosed Lunemann's

liability for breach of the Loan Agreement. But, his defense to the tortious

interference claim was already undermined by the invalidity of the Option

Agreement, and he did not identify any damages he could have recovered for

breach of contract beyond repayment of the loan, which the court already

ordered be paid.    Any error in deeming the Loan Agreement void would

therefore have been harmless, see Willner v. Vertical Reality, Inc., 235 N.J. 65,

80-81 (2018), and we need not consider the issue further.




                                                                           A-4746-18
                                      21
                           D. Enforcement of the CSA

      We also reject Cimmer's argument that the court's decision to enforce

plaintiffs' and Lunemann's settlement was premature because Cimmer had not

yet had any opportunity to engage in discovery to explore his defense of unclean

hands on plaintiffs' and Lunemann's part. As we have already said, Cimmer did

not demonstrate the need for further discovery "with some degree of

particularity the likelihood that [the] discovery will supply the missing

elements" of a claim or defense and therefore have some consequence to the

outcome of the litigation. Wellington, 359 N.J. Super. at 496 (quoting Auster,

153 N.J. Super. at 56).

      Nonetheless, the enforceability of a settlement or other agreement, at least

in the context of a demand for specific performance, remains a matter of equity.

Ballard v. Schoenberg, 224 N.J. Super. 661, 668 (App. Div. 1988). A court may

refuse equitable relief to a party who comes to the court with "unclean hands"—

that is, to one who has engaged in "bad faith, fraud[,] or unconscionable acts"

in the relevant "underlying transaction." Pellitteri v. Pellitteri, 266 N.J. Super.

56, 65 (App. Div. 1993). Whether a court refuses relief on that ground is a

matter entrusted to its sound discretion, guided by its consideration of the "effect

of the inequitable conduct on the total transaction," Untermann v. Untermann,


                                                                              A-4746-18
                                        22
19 N.J. 507, 518 (1955), and with the aim of fostering justice, rather than of

punishment, Pellitteri, 266 N.J. Super. at 65.

      Here, the court did not explicitly address the unclean hands doctrine in its

initial decision on the enforceability of the CSA at the summary judgment stage.

But it made clear in its opinion after trial that the doctrine "cut[] both ways" in

Cimmer's case, explaining that he could not, consistent with the doctrine, invoke

his agreement with Lunemann to enforce the transfer of shares, when he had

entered into the agreement knowing that the shares had been "granted" to

Lunemann in the first place only as a sham.

      Cimmer asserts that the CSA was designed with the deliberate purpose of

interfering with his rights under the option and loan agreements and the equities

are on his side because Niessner and Lunemann backdated their Purchase

Agreement and falsified corporate books and public records to defraud the

Canadian immigration authorities. The admissions and trial evidence he cites

may well demonstrate that plaintiffs and Lunemann had unclean hands, but it

does so with respect to their initial arrangement, not with respect to the CSA

that was the focus of the summary judgment motion.

                E. Plaintiffs' Motion in Aid of Litigants' Rights

      Cimmer next argues that the court abused its discretion in issuing the June


                                                                             A-4746-18
                                       23
2017 interlocutory order granting plaintiffs' motion in aid of litigants' rights. He

contends that plaintiffs brought the wrong sort of motion to obtain the relief

granted in three paragraphs of the order and demands reversal of those specific

provisions. But the final judgment directly or effectively enjoins all the same

conduct or imposes the same obligations. Because reversal of the interlocutory

order would therefore have no practical consequence, the point is moot.

Betancourt v. Trinitas Hosp., 415 N.J. Super. 301, 311 (App. Div. 2010).

                             F. Tortious Interference

      Cimmer next contends the court erred in finding him liable for tortious

interference with performance of the CSA. We reject this argument.

      A party claiming tortious interference with a prospective economic

advantage must demonstrate: (1) a "protectable right" in the form of a

"prospective economic or contractual relationship," (2) interference with that

right "done intentionally and with 'malice,'" that is, "without justification or

excuse," (3) "loss of the prospective gain" from the relationship, and (4)

causation of that loss by the act of interference. Printing Mart-Morristown v.

Sharp Elecs. Corp., 116 N.J. 739, 751-52 (1989). A determination of whether

given conduct is improper pursuant to that standard is fact-specific. Lamorte

Burns & Co. v. Walters, 167 N.J. 285, 306 (2001). It requires "an evaluation of


                                                                              A-4746-18
                                        24
the nature of and motive behind the conduct, the interests advanced and

interfered with, societal interests that bear on the rights of each party, the

proximate relationship between the conduct and the interference, and the

relationship between the parties." Nostrame v. Santiago, 213 N.J. 109, 122

(2013).   Generally, conduct must be "both 'injurious and transgressive of

generally accepted standards of common morality or of law'" to qualify.

Lamorte Burns, 167 N.J. at 306 (quoting Harper-Lawrence, Inc. v. United

Merchs. & Mfrs., Inc., 261 N.J. Super. 554, 568 (App. Div. 1993)).

      Here, Cimmer was not a party to the CSA and consequently had no

obligation to fulfill its terms by cancelling the Loan Agreement, and Lunemann's

shares were the only purported collateral for the loan. But his conduct to acquire

such an interest in this instance was improper because he interfered with

performance of the CSA and did so intentionally and maliciously. He knew that

Lunemann's prior arrangement with the Niessners was a sham and could

therefore not reasonably rely on Lunemann's shares as collateral for the loan

because Lunemann could not pledge what he did not own.

      Yet Cimmer exercised his option immediately after learning Lunemann

had entered into the CSA, the terms of which Cimmer was fully aware and,

together with Sharp, put "undue pressure" on Lunemann to convince him to


                                                                            A-4746-18
                                       25
renege on the CSA, eroding his trust in the Niessners and persuading him to

ignore his own counsel in favor of Sharp, whom he was told was acting in his

best interest. Knowing that Lunemann did not actually have sixty shares to

transfer, Cimmer then dishonestly had the transfer document revised to remove

reference to any specific number and had his attorneys fraudulently register him

as owner of the disputed shares in the Saskatchewan Corporate Registry.

Moreover, he had entered the Option Agreement at a time he knew Lunemann

to be distressed about having to fund this litigation and, in the end, never even

released from escrow the remainder of the exercise price he admittedly owed

Lunemann under the agreement.

      Cimmer asserts that his exercise of the option was justified because he

reasonably believed he had a protectable interest. He asserts that, even if the

agreement was void, he could not have known that fact when he exercised the

option. He reasons that, at time of settlement, "both the Niessners and Cimmer

reasonably believed they had contractual rights to the same shares," and "[b]oth

were aware of the contracts underlying each other's rights." He had exercised

his option merely to protect his own legitimate interests; yet, only he was held

liable for tortious interference, even though the Niessners were no less guilty of

interference with his contract. Moreover, even if Lunemann's interest in the


                                                                            A-4746-18
                                       26
shares that were the subject of that contract had always been a sham, he contends

it was unfair to likewise hold that fact solely against him, all while excusing the

actual parties to the sham arrangement.

      But the purpose of holding Cimmer liable here was not to punish him or

anyone else for the sham arrangement. That remains the prerogative of the

Canadian government.       The arrangement entered the inquiry on tortious

interference only because Cimmer's knowledge of it, which the court found with

a full opportunity to observe his testimony and evaluate his credibility, Cesare,

154 N.J. at 412, precluded the notion that he reasonably believed he was

exercising the option pursuant to a legitimate agreement. His dishonest behavior

in having the transfer revised and the shares recorded lends further support for

the court's ultimate conclusion.

                  G. Counsel Fees as Compensatory Damages

      Cimmer next argues that the compensatory damage award was contrary to

law insofar as it reimbursed plaintiffs for counsel fees they incurred in this

action after plaintiffs' and Lunemann's claims against each other had already

been resolved.

      Our courts generally adhere to the American Rule, which holds each party

responsible for its own attorney fees, Rendine v. Pantzer, 141 N.J. 292, 322


                                                                             A-4746-18
                                       27
(1995), but a court may grant a fee award to a prevailing party to the extent

specifically permitted by law or agreement, Mason v. City of Hoboken, 196 N.J.

51, 70-71 (2008). Plaintiffs here sought reimbursement of their attorney fees on

several grounds, but the one the court explicitly addressed and accepted was an

exception to the American Rule for third-party litigation, 1 which provides that:

            One who through the tort of another has been required
            to act in the protection of his interests by bringing or
            defending an action against a third person is entitled to
            recover reasonable compensation for loss of time,
            attorney fees and other expenditures thereby suffered or
            incurred in the earlier action.

            [DiMisa v. Acquaviva, 198 N.J. 547, 554 (2009)
            (quoting Restatement (Second) of Torts § 914(2) (Am.
            Law Inst. 1979)).]

The fees incurred in the other litigation thus effectively constitute another

element of "damages flowing from the tort." Ibid. (quoting State, Dep't of Env't

Prot. v. Ventron Corp., 94 N.J. 473, 505 (1983)).

      In our view, where, as here, recovery of attorney fees is permissible, the

decision whether and in what amount to grant an award rests within the trial


1
  Although the court mentioned in its opinion that the punitive damage award
would reflect a reimbursement of "some" of plaintiffs' attorney fees and later
reiterated plaintiffs' entitlement to punitive damages in the midst of addressing
the attorney fee issue, it designated the fee award as an element of compensatory
damages in its order and explicitly invoked only this authority in reaching that
award in its opinion.
                                                                           A-4746-18
                                      28
court's sound discretion. Desai v. Bd. of Adjustment of Phillipsburg, 360 N.J.

Super. 586, 598 (App. Div. 2003). A fee award "will be disturbed only on the

rarest of occasions, and then only because of a clear abuse of [that] discretion."

Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001) (quoting

Rendine, 141 N.J. at 317).

      Here, the court concluded, on the one hand, that Cimmer's tortious

interference with the CSA had prolonged plaintiffs' dispute with Lunemann, and,

on the other, that Lunemann's breach of contract necessitated the litigation

against Cimmer, causing the Niessners to incur attorney fees on both fronts well

beyond the settlement of the initial litigation. Nonetheless, it reasoned that,

because there had been no clear determination as to the respective rights of the

parties and enforceability of the CSA until the May 8, 2017 order disposing of

the summary judgment motions, plaintiffs should only be able to recover their

attorney fees from that point forward. Moreover, after reviewing the relevant

billing, it found that certain charges for reviewing the firm's own invoices were

excessive, but that the balance of disputed fees, including the billing increments,

were reasonable.     In its final order, it apportioned three quarters of the

$576,090.53 adjusted total to Cimmer and one quarter to Lunemann, "based on

[their respective] degree of culpability" for the extended litigation.


                                                                             A-4746-18
                                       29
      Cimmer disputes the legal authority for that award, arguing that the court

applied the third-party exception incorrectly because the exception only covers

fees incurred against a third party—in his case, Lunemann. While he concedes

he could be liable under that exception for reimbursement of the bulk of

plaintiffs' fees incurred prior to the May 2017 order, when they were still

actively prosecuting their claims against Lunemann, he asserts that, once the

May 2017 order was issued, plaintiffs' claims against Lunemann were largely

resolved, leaving them all "on the same side" against him and the third-party

exception no longer applicable.

      But that is not the case. Plaintiffs continued to prosecute their successful

claim for breach of contract against Lunemann after that point and seek both

compensatory and punitive damages, including the attorney fees now at issue.

The third-party exception therefore remained viable against Cimmer.           The

court's award was consistent with the law and within its discretion in the

challenged respect, and Cimmer's arguments to the contrary present no grounds

for reversal.

                       H. Allocation of Receiver's Fees

      Finally, Cimmer challenges the allocation to him of any responsibility for

the fees billed by the Lodge's custodial receiver. Again, we reject this argument.


                                                                            A-4746-18
                                       30
      Generally, a court of equity exercises broad discretion in fashioning

remedies to fit the circumstances of each case. Salorio v. Glaser, 93 N.J. 447,

469 (1983). Its decisions in that regard will be subject to review on appeal only

for an abuse of that discretion. See Sears Mortg. Corp. v. Rose, 134 N.J. 326,

354 (1993). In particular, that discretion includes those allocating responsibility

among the parties for fees of court-appointed experts or other professionals. See

Platt v. Platt, 384 N.J. Super. 418, 429 (App. Div. 2006) (as to expert fees).

      Here, the court appointed the receiver in September 2016 in connection

with impounding the shares subject to dispute in the initial litigation and, at the

time, ordered that the receiver's fees be paid by the Lodge. Over the course of

the litigation, the receiver billed for his services a total of $39,102.58, which t he

Niessners loaned to the Lodge to pay. In its final judgment, with the benefit of

all the evidence at trial, the court determined that, in addition to any damages or

sanctions otherwise awarded, Cimmer and Lunemann should each reimburse the

Niessners one third of that sum, $13,034.19.

      The initial allocation was the subject of an interlocutory order, which the

court had the discretion to reconsider and modify at any time prior to final

judgment. Johnson v. Cyklop Strapping Corp., 220 N.J. Super. 250, 257 (App.

Div. 1987). Once it did revisit the issue, its decision to allocate an equal portion


                                                                               A-4746-18
                                        31
of the fees to Cimmer in light of his prominent role in prolonging the dispute

was adequately supported by the record, Rova Farms Resort, 65 N.J. at 483-84,

and well within its discretion, Sears Mortg. Corp., 134 N.J. at 354.

      As for the total time billed, the court's conclusion that it was reasonable

finds adequate support in the invoices and testimony from plaintiffs' expert

elucidating them. Rova Farms Resort, 65 N.J. at 483-84. Worthy of note is that

the court did reduce the related attorney's fee award to exclude superfluous time

expenditures, demonstrating that it did not reflexively accept invoices submitted

for reimbursement at face value, but subjected them to the appropriate scrutiny.

Cf. Rendine, 141 N.J. at 335 (requiring "careful[] and critical[]" evaluation of

applications for attorney fees).

                                       II.

                               Lunemann's Appeal

              A. Dismissal of Sharp and the Future Now Entities

      In his appeal, Lunemann argues error in the court's dismissal of his claims

against Sharp and the Future Now entities for lack of personal jurisdiction, and

asks to remand the matter for reinstatement and severance of these claims, so

that he may pursue them without inhibiting enforcement of the existing

judgment in the Canadian courts. Although the final record does provide some


                                                                           A-4746-18
                                      32
basis for the exercise of personal jurisdiction over at least Sharp, the issue is, in

any event, moot.

      Lunemann's position was that Sharp tortiously interfered with the CSA by

giving him unauthorized legal advice contrary to his interests, on which he relied

to violate the agreement, and taking other actions in cooperation with Cimmer

to otherwise undermine the agreement. Yet many of the actions he outlined on

Sharp's part in his certification in opposition to this motion were either

innocuous or occurred prior to the settlement.

      With respect to the CSA, Lunemann claimed Sharp thoroughly reviewed

that document with him, as well as explaining its legal ramifications, telling him

that the settlement might not yet have been final, and advising him not to sign

any further paperwork regarding it. He added that, after the Niessners requested

a follow-up conference, Cimmer advised him to call Sharp for advice to "figure

out what to say and do during [the] meeting," though he failed to even confirm

in his certification that he actually did so, much less provide any specifics as to

the substance of any resulting conversation.

      As to the transfer of shares, Lunemann asserted that Cimmer and Sharp

had Kerby prepare the initial notice and that Sharp had Kerby redraft it to

remove the reference to the number of shares after speaking with Lunemann,


                                                                               A-4746-18
                                        33
though Lunemann did not indicate the basis of his personal knowledge of any of

these actions on Sharp's part outside the context of the phone calls. Lunemann

stated that Sharp then counseled him to sign the document transferring the

shares, while "fail[ing] to advise [him] that executing the document was against

[his] interests," and admitted that he signed it "without contacting [his] New

Jersey attorney or seeking legal advice other than that offered by . . . Kerby and

Sharp." He recounted further that Sharp persuaded him to execute the proxy for

purposes of the shareholders' meeting and told him that the steps Bousquet was

taking were in his best interest.

      Lunemann explained that he trusted Sharp and thought he was a competent

attorney acting in Lunemann's best interests, but now believed that Sharp's

actions were instead geared toward aiding Cimmer in his acquisition of majority

control of the Lodge. Lunemann certified that, in all, he and Sharp had spoken

on the telephone about twenty-five times for a total of 10.53 hours, during which

they had "lengthy discussions about the events unfolding in New Jersey ." In

that regard, he claims Sharp initiated many of the calls, sometimes more than

one a day, and that the bulk of their discussions occurred in the immediate

aftermath of the settlement. But he provided no details as to their substance

beyond that outlined above.


                                                                            A-4746-18
                                       34
      On that motion record, the court concluded it could not exercise personal

jurisdiction over Sharp. It had already determined that Kerby would have to be

dismissed on the same ground, reasoning that he had no financial stake in the

dispute, and so his mere preparation of documents, essentially as "just a puppet

of Cimmer," did not constitute the requisite contact to keep him in the litigation.

      Consequently, it concluded Sharp should be dismissed for lack of personal

jurisdiction. It reached the same conclusion for the Future Now entities, but

dismissed those entities without prejudice, specifically to afford Lunemann an

opportunity to reinstate his claims against them, if discovery yielded a

meaningful connection to the case and basis for jurisdiction. But Lunemann

never did so.

      On appeal, Lunemann does not directly quarrel with the merits of this

decision when it was made, noting that the record had been "scant" at that early

stage of litigation. He argues that the more "robust" one developed by the time

of trial ultimately convinced the court of Sharp's intimate involvement in

undermining the settlement and should warrant revisiting the issue of personal

jurisdiction now.

      In any event, the issue is moot, because Lunemann's lack of any viable

avenue for recovery of additional damages renders the issue of no practical


                                                                             A-4746-18
                                       35
consequence. Lunemann already successfully prosecuted his claim for tortious

interference against Cimmer and secured equitable enforcement of the

interfered-with agreement and punitive damages. He has already been made

whole in the first respect, and an award of punitive damages would not be

available to him against Sharp absent a recovery of compensatory damages.

Longo v. Pleasure Prods., Inc., 215 N.J. 48, 58 (2013).

      Yet the only compensatory damages awarded against Cimmer for his

tortious interference were reimbursement of plaintiffs' attorney fees, which were

limited to those incurred past the May 2017 order. Lunemann alleges neither

any inappropriate conduct on Sharp's part nor any harm Lunemann suffered after

that order that would justify recovery from Sharp for any compensatory damages

independent of what the court has already soundly rejected with respect to

Cimmer. Notably, Lunemann does not even reply to this argument, even though

he does so with respect to the remainder of Sharp's brief. Because Lunemann

has therefore already been made whole, his challenge to Sharp's dismissal is

moot, and we need not consider it. See Woodsum v. Twp. of Pemberton, 177

N.J. Super. 639, 643-44 (App. Div. 1981) (declining to consider a challenge to

a dismissal of a claim and deeming issue moot, where plaintiffs already

recovered by settlement with other defendant more than they would have been


                                                                           A-4746-18
                                      36
entitled had they been successful on claim).

                          B. Civil Racketeering Claim

      Lunemann next argues that he should have prevailed on his civil

racketeering claim against Cimmer which the court effectively dismissed in the

final judgment without any explicit discussion at all in the accompanying

opinion. Lunemann argues he was entitled to judgment on this claim as a matter

of law, obviating the need for any further formal factfinding. After reviewing

the record, we conclude he plainly was not entitled to that relief.

      Our racketeering statute provides in pertinent part:

            It shall be unlawful for any person through a pattern of
            racketeering activity or through collection of an
            unlawful debt to acquire or maintain, directly or
            indirectly, any interest in or control of any enterprise
            which is engaged in or activities of which affect trade
            or commerce.

            [N.J.S.A. 2C:41-2(b).]

It defines "racketeering activity" as any of several enumerated criminal offenses,

including "forgery and fraudulent practices and all crimes defined in chapter 21

of Title 2C of the New Jersey Statutes." N.J.S.A. 2C:41-1(a)(1)(o). The statute

specifies, moreover, that a "pattern of racketeering activity" requires:

            (1) Engaging in at least two incidents of racketeering
            conduct one of which shall have occurred after the
            effective date of this act and the last of which shall have

                                                                            A-4746-18
                                       37
            occurred within [ten] years (excluding any period of
            imprisonment) after a prior incident of racketeering
            activity; and

            (2) A showing that the incidents of racketeering
            activity embrace criminal conduct that has either the
            same or similar purposes, results, participants or
            victims or methods of commission or are otherwise
            interrelated by distinguishing characteristics and are
            not isolated incidents.

            [N.J.S.A. 2C:41-1(d).]

      In addition to imposing criminal penalties, N.J.S.A. 2C:41-3, the statute

authorizes "[a]ny person damaged in his business or property by reason of a

violation" to recover in a civil suit "threefold any damages he sustains and the

cost of the suit, including a reasonable attorney's fee, costs of investigation and

litigation," N.J.S.A. 2C:41-4(c).

      Lunemann argues that Cimmer, together with Sharp and Kerby, engaged

in a pattern of racketeering activity comprising various instances of fraud, by

knowingly creating and transmitting across state and international boundaries

certain documents—specifically, the option and loan agreements and notice of

Cimmer's exercise of his option—which falsely represented Lunemann as the

owner of sixty shares of the Lodge, with the goal of acquiring majority control

of that enterprise for Cimmer.

      The court entertained the issue in the context of Cimmer's motion for a

                                                                             A-4746-18
                                       38
directed verdict at the close of Lunemann's case, doubting the claim would prove

successful, but concluding enough evidence had been presented for it to escape

judgment as a matter of law. The court reasoned,

             it's too early for me to dismiss the [racketeering] claim.
             Is it a little bit of a stretch? I think it is a little bit of a
             stretch. I'll be honest with you, . . . I'm not seeing it as
             like, wow, this is really clear-cut as a traditional
             [racketeering] claim.

             . . . I'm just not prepared to dismiss it.

      The court ultimately dismissed the claim in the final judgment without

comment in either the order or accompanying opinion. Lunemann raises the

issue on appeal, asserting that he was plainly entitled to prevail on the

racketeering claim in light of his success on the tortious interference claim and

the court's findings as to Cimmer's, Sharp's, and Kerby's concerted, fraudulent

conduct. Yet, rather than requesting a remand for further consideration, he asks

us to consider the issue in the first instance on appeal, conclude that he was

entitled to judgment on the claim as a matter of law, and direct that he be

awarded treble damages, attorney fees, and costs.

      But Lunemann is not entitled to that particular relief, either as an inherent

consequence of his success on the tortious interference claim or of the court's

findings that he highlights on appeal. In the first respect, the elements of tortious


                                                                                A-4746-18
                                          39
interference and those of the relevant racketeering violation do not coincide,

except insofar as both broadly entail some manner of malfeasance. Compare

Printing Mart, 116 N.J. at 751-52, with N.J.S.A. 2C:41-2(b). Success on a claim

for the first does not inexorably compel success on a claim for the second.

      The court did make findings in the course of its tortious interference

discussion, but the court never explicitly found whether any of Cimmer's

conduct in that regard constituted the outright criminal activity required for a

racketeering violation, N.J.S.A. 2C:41-1(a)(1)(o), nor considered whether that

conduct formed a "pattern" as contemplated by the statute, N.J.S.A. 2C:41-1(d).

Nor did the court ever explicitly consider whether Lunemann's acquiescence or

participation in any of the offending conduct might preclude his recovery under

the statute. Cf. Off. Comm. of Unsecured Creditors of PSA, Inc. v. Edwards,

437 F.3d 1145, 1155 (11th Cir. 2006) (holding that federal statute did not permit

recovery by party who "participated in the wrongdoing" that was subject of

claim, reasoning that "[i]t would be anomalous, to say the least, for the

[racketeering] statute to make racketeering unlawful in one provision, yet award

the violator with treble damages in another provision of the same statute");

Rogers v. McDorman, 521 F.3d 381, 387-89 (5th Cir. 2008) (reaching same

conclusion).


                                                                           A-4746-18
                                      40
      We discern no basis in the court's decision or underlying record to compel

judgment as a matter of law on the racketeering claim. Although the court

should have made explicit findings supporting its disposition of the claim, R.

1:7-4(a), because Lunemann does not request a remand for that relief and is not

entitled to the only relief he does request, we affirm.

                           C. Exclusion of Evidence

      Lunemann contends the court abused its discretion in excluding evidence

of ongoing economic damage he suffered from Cimmer's tortious interference

with the CSA, specifically evidence related to his continued accumulation of

debt. Lunemann testified at trial that he began accruing considerable credit card

debt from his ordinary living expenses when he was laid off from Machine

Drywall in 2009, kept up with interest payments for years in the hope of

eventually "getting back on [his] feet at the sale of the [L]odge," but then fell

behind on some payments just prior to the settlement. He stated that he intended

to clear those debts with the money from the settlement, but that, because the

settlement had not been promptly implemented due to Cimmer's interference, he

had been forced to accrue an additional $60,000 in interest as of the trial and

take out further loans in excess of $100,000 to pay for unspecified expenses. He

sought damages for both.


                                                                           A-4746-18
                                       41
      During Cimmer's testimony on that point, the court noted that the

settlement funds appeared insufficient to pay all of Lunemann's debt in addition

to that on his credit cards, and it wondered aloud how it could determine without

speculation which debts Lunemann would prioritize. Nor was it clear on this

record how the court could assign liability for any damages. Lunemann, the

court observed, had been "economic[ally] [u]nstable" even prior to the CSA, and

            he voluntarily didn't seek work from 2009 to 2011,
            when [the Lodge] started paying him . . . , when he
            wasn't getting paid through Machine [Drywall]. I have
            a spouse who is unemployed. I have a witness who is
            unemployed, living free in a house owned by somebody
            else, and they're not bugging him for rent.

      Lunemann nonetheless completed his testimony, though the court

ultimately did not explicitly address this element of damages in its opinion or

final judgment. Lunemann has somewhat revised his story on appeal, with no

viable citation to the record. Lunemann's sole argument on this point on appeal

is that the court improperly excluded his testimony and supporting evidence on

the issue. But our review of the record finds no decision to exclude the evidence

and the court clearly heard the relevant testimony and was never asked and never

made any ruling to exclude any of it. To the extent, however, that Lunemann's

argument can be read to quarrel with the court's apparent decision to discredit

or otherwise discount his testimony, that was its prerogative as finder of fact.

                                                                           A-4746-18
                                      42
Cesare, 154 N.J. at 412.

                               D. Charging Lien

      Lunemann next argues that the court abused its discretion in giving

precedence to the Niessners' setoff, reflecting the attorney's fee award and other

reimbursements required by the judgment, over his counsel's charging lien.

      As a preliminary matter, the application to enforce the lien and establish

its precedence over the setoff was appropriately made below by Giansante, not

by Lunemann. The firm did not appeal from that ruling or seek to intervene,

and it is not clear Lunemann has standing to assert its interests.

      With respect to the primary issue, the charging lien is authorized by our

Attorney's Lien Act, N.J.S.A. 2A:13-5, which provides:

            After the filing of a complaint or third-party complaint
            or the service of a pleading containing a counterclaim
            or cross-claim, the attorney or counsellor at law, who
            shall appear in the cause for the party instituting the
            action or maintaining the third-party claim or
            counterclaim or cross-claim, shall have a lien for
            compensation, upon his client's action, cause of action,
            claim or counterclaim or cross-claim, which shall
            contain and attach to a verdict, report, decision, award,
            judgment or final order in his client's favor, and the
            proceeds thereof in whosesoever hands they may come.
            The lien shall not be affected by any settlement between
            the parties before or after judgment or final order, nor
            by the entry of satisfaction or cancellation of a
            judgment on the record. The court in which the action
            or other proceeding is pending, upon the petition of the

                                                                            A-4746-18
                                       43
              attorney or counsellor at law, may determine and
              enforce the lien.

The law is meant to "protect attorneys who do not have actual possession of

assets against clients who may not pay for services rendered." Martin v. Martin,

335 N.J. Super. 212, 222 (App. Div. 2000).

       The statute does not address the priority of the lien, but our courts have

long typically given it precedence over a setoff, at least one for another

subsequent judgment, often on the notion that the earlier lien should be given

priority. See Terney v. Wilson, 45 N.J.L. 282, 283-84, 288 (Sup. Ct. 1883)

(setoff for judgment in another matter not assigned to defendant until after

judgment in subject litigation); Phillips v. Mackay, 54 N.J.L. 319, 323-25 (1892)

(judgment arising from same cause of action but obtained in another

jurisdiction); Seaman v. Mann, 114 N.J. Eq. 408, 409-10 (Ch. 1933) (prior

judgment in another matter not assigned to defendant until after verdict in

subject litigation); see also Sagi v. Sagi, 386 N.J. Super. 517, 525 (App. Div.

2006) (noting that relative priority of liens ordinarily determined by "basic rule"

of "first in time, first in right").

       Above all, a charging lien is "rooted in equitable considerations, and its

enforcement is within the equitable jurisdiction of the courts." Martin, 335 N.J.

Super. at 222. In Phillips, the Court compared the attorney's and defendant's

                                                                             A-4746-18
                                       44
relative interests to conclude that "equity . . . require[d] that [the defendant's]

demand against the plaintiff be subordinated to the claim of the attorney." 54

N.J.L. at 324-25. More recently, in considering the priority of an attorney's lien

on net proceeds from the sale of marital property in a divorce matter, albeit not

over a setoff from another judgment, we observed that the firm there

"proceed[ed] on the mistaken understanding that its imposition of a statutory

lien g[ave] it a boost up the claimant totem pole," elucidating:

            The lien merely precludes the disposition of the fund in
            question—or allows that lien to remain attached to the
            proceeds of the client's claim "in whose hands they may
            come," N.J.S.A. 2A:13-5—without first a consideration
            of the attorney's claim. As the Supreme Court has
            explained, the assertion of the lien is "'only a claim of
            right to ask for the intervention of the court' for the
            attorney's 'protection, when, having obtained judgment
            for his client, there is a probability of the client
            depriving him of his costs.'"

            With the imposition of an attorney's lien, the court that
            rendered the award, judgment or order to which the lien
            attached must determine which claimant possesses the
            higher priority to the fund. And to make that decision,
            the court must weigh the competing equities.

            [Ippolito v. Ippolito, 465 N.J. Super. 428, 433-34 (App.
            Div. 2020) (quoting Republic Factors, Inc. v. Carteret
            Work Unifs., 24 N.J. 525, 534 (1957)).]

      Here, the final judgment permitted the Niessners to "[offset] any amounts

due from the Lodge to Lunemann under the CSA against any damages or

                                                                             A-4746-18
                                       45
monetary sanctions [otherwise] awarded to them against Lunemann" in the

judgment. On the ensuing motions, including Giansante's to enforce its lien

against Lunemann's recovery under the settlement and to establish its priority

over any setoff by the Niessners, the court issued its clarification order

calculating plaintiffs' setoff as $182,755.30, and determining, without

elaboration:

               As the settlement agreement calls for the payment of
               $354,000.00 . . . to Lunemann by Keeley, as soon as the
               funds are made available to the Lodge by the [c]ourt in
               Canada, Lunemann is to be paid the remainder of
               $171,244.70, subject only to the charging lien of
               Giansante . . . , should it remain outstanding at that
               time.

      On appeal, Lunemann reiterates his counsel's position that, because the

lien attached to the settlement, which was achieved before any of the claims in

the continued litigation even arose, it should take priority over any subsequent

judgment on those claims. He reasons that the lien was therefore first in time

and should not be displaced as a result of his own conduct a week later, which

he undertook without his counsel's advice or even knowledge. He asserts the

setoff was improper because the judgment representing the setoff was awarded

to different parties—the Niessners—than the one responsible for payment of the

settlement that it was set off against—the Lodge.


                                                                          A-4746-18
                                        46
      But that is a distinction with no consequence. The Niessners and the

Lodge are certainly different parties, but they shared representation throughout

this litigation by counsel whose fee reimbursement accounted for the bulk of the

setoff. Moreover, the Niessners loaned the Lodge considerable money during

the course of the litigation. Like enforcement of a charging lien, application of

a setoff is a matter of equity, Kristeller v. First Nat'l Bank, 119 N.J.L. 570, 572

(1938), and Lunemann makes no compelling argument that the setoff was

inequitable here.

      As for the charging lien, the parties may well have reached a settlement

of their initial dispute before the balance of the claims in this litigation even

arose, but it remains they arose before the settlement was the subject of any

formal order and were resolved in the context of the same litigation.

                              E. Punitive Damages

      Lunemann next challenges the adequacy of his punitive damage award

against Cimmer.

      Punitive damages, sanctions awarded separately from compensatory

damages to punish or deter "particularly egregious conduct," are meant to be a

"limited remedy and must be reserved for special circumstances." Maudsley v.

State, 357 N.J. Super. 560, 590-91 (App. Div. 2003).           Consequently, our


                                                                             A-4746-18
                                       47
Punitive Damages Act, N.J.S.A. 2A:15-5.9 to -5.17, permits recovery of such

sanctions only on proof, "by clear and convincing evidence, that the harm

suffered was the result of the [adverse party]'s acts or omissions, and [that] such

acts or omissions were actuated by actual malice or accompanied by a wanton

and willful disregard of persons who foreseeably might be harmed by [them]."

N.J.S.A. 2A:15-5.12(a).

      But, in the end, a fair and appropriate award must depend on a

"consideration of all relevant circumstances," Herman v. Sunshine Chem.

Specialties, Inc., 133 N.J. 329, 338 (1993), including "any mitigating

circumstances which may operate to reduce the amount of the damages,"

Leimgruber v. Claridge Assocs., 73 N.J. 450, 456 (1977) (emphasis added). A

court's decision whether and in what amount to award punitive damages rests

within its sound discretion and will be reviewed on appeal only for an abuse of

that discretion. Maudsley, 357 N.J. Super. at 590.

      Here, the court found the Niessners and Lunemann had introduced ample

evidence to establish that Cimmer's actions met the requirement of "actual

malice." It recounted that he knew the terms of the CSA and the harm that would

befall the Niessners by inducing Lunemann to breach it and forcing the

Niessners into further litigation. Moreover, he continued this course of conduct


                                                                             A-4746-18
                                       48
despite the court's rulings that the agreements between him and Lunemann were

void ab initio, and even held himself out as owner of the Lodge by registering

his ownership interest and advertising for a manager. Noting his track record of

"repeatedly thumb[ing] his nose at the [court's] authority," the court doubted he

would comply with any further orders issued either here or in Canada, where he

continued to pursue litigation, and concluded that punitive damages were

warranted.

      The court's decision includes no explicit reasoning particular to its

selection of the $5,000 figure, but Lunemann does not challenge the award on

that ground. He asserts on appeal only that the award was inadequate either to

punish Cimmer for his past intimidation and fraud, which had caused Lunemann

to "los[e] nearly everything," or to deter Cimmer from engaging in the same

mischief in the pursuit of Canadian litigation that Lunemann also cannot afford.

On the contrary, the court explicitly found, based on sufficient credible evidence

in that record, numerous mitigating factors warranting a limited award after

examining the conduct of both Cimmer and Lunemann.

      The court's consequent decision to award only $5,000 in punitive damages

therefore finds adequate support in the record and fell well within its discretion.

See Leimgruber, 73 N.J. at 456 (noting relevance of mitigating factors to setting


                                                                             A-4746-18
                                       49
an appropriate award).

                         F. Excessiveness of Damages

      Lastly, Lunemann contends that the damages awarded against him were

excessive and urges that the judgment be vacated in that respect. Specifically,

Lunemann takes issue with three offsets the court required to be made to the

$354,000 he was due from the Lodge under his settlement with plaintiffs —

reimbursements to the plaintiffs for one third of the receiver fees and one quarter

of their attorney fees, and an effective reimbursement to Cimmer for the

$30,698.48 Cimmer had advanced him to fund this litigation.            As already

addressed above in the context of Cimmer's appeal, the court assigned

responsibility for the receiver fees equally, presumably as a matter of equity,

and apportioned the attorney fee award between Cimmer and Lunemann

according to their respective blame for prolonging the litigation. It offered no

rationale particular to the reimbursement for Cimmer's loan in the final decision

or judgment, though that reimbursement had long been a term of the CSA the

court enforced at Lunemann's urging. Indeed, the agreement explicitly provided

that funds be held in escrow from the amount due to Lunemann for purposes of

satisfying that loan obligation.

      On appeal, Lunemann argues that Cimmer should have forfeited any claim


                                                                             A-4746-18
                                       50
to repayment as a result of his "malicious actions." As for Lunemann's share of

the receiver and attorney fees, he neither makes any legal challenge to those

awards as Cimmer had, nor disputes any of the facts underlying the court's

decision. He argues only that his course of conduct in this litigation should be

excused as a matter of equity in light of the difficult position he found himself—

caught between the Niessners and Cimmer in their battle over the lodge.

      But the court found, based on sufficient evidence substantiating a course

of conduct Lunemann does not dispute, Rova Farms Resort, 65 N.J. at 483-84,

that, rather than being completely helpless, as he now portrays himself on

appeal, he had consistently played both sides to his own advantage in t his

litigation. That well-grounded finding, moreover, leaves him in a poor position

to assert that he should be excused from repayment of funds he deliberately

borrowed and undisputedly never repaid. See Pellitteri, 266 N.J. Super. at 65

(explaining unclean hands doctrine and noting that application aimed at

achieving justice). In any event, repayment of those funds was an explicit term

of the settlement agreement Lunemann successfully urged the court to enforce ,

and he cannot advocate for a different result now. See Brett v. Great Am.

Recreation, 144 N.J. 479, 503 (1996) (discussing invited error doctrine).

      In sum, we perceive no basis to second-guess the court's factual and


                                                                            A-4746-18
                                       51
credibility findings or conclusions of law. To the extent we have not addresse d

Cimmer's or Lunemann's remaining arguments, we are satisfied they are without

sufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                          A-4746-18
                                      52